18-2745
    Dervishi v. Dep’t of Special Educ.


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                             AMENDED SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
    on the 1st day of March, two thousand twenty-one.

    PRESENT:
                DENNIS JACOBS,
                JOSEPH F. BIANCO,
                MICHAEL H. PARK,
                      Circuit Judges.
    _____________________________________

    Shkelqesa Dervishi, on behalf of T.D.,

                                 Plaintiff-Appellant,

                       v.                                                        18-2745-cv

    Department of Special Education,
    in Stamford Public School, Stamford
    Board of Education,

                      Defendants-Appellees.
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                            DEBORAH G. STEVENSON, Deborah G.
                                                        Stevenson Law, LLC, Southbury, CT, counsel
                                                        for Shkelqesa Dervishi (on the brief), Stamford,
                                                        CT.
FOR DEFENDANTS-APPELLEES:                        RICHARD J. BUTURLA, Berchem Moses PC,
                                                 Milford, CT.


       Appeal from an order of the United States District Court for the District of Connecticut

(Eginton, J.; Fitzsimmons, M.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED in part and VACATED and

REMANDED in part.

       Appellant Shkelqesa Dervishi, pro se, sued the Stamford Board of Education (“the Board”)

individually and on behalf of her autistic son, T.D., claiming that he was denied a free and

appropriate public education (“FAPE”) required by the Individuals with Disabilities Education Act

(“IDEA”). The district court ruled against her on the merits and a prior panel of this Court

affirmed the decision with one exception: We remanded because, under the “stay-put” provision

of the IDEA, 20 U.S.C. § 1415(j), Dervishi was entitled to reimbursement for the home-based

education program T.D. received while the parties’ dispute was pending.          See Dervishi v.

Stamford Bd. of Educ., 653 F. App’x 55 (2d Cir. 2016). The Board had agreed to reimburse

Dervishi for certain expenses of that program in a settlement agreement. Therefore, we directed

that “[o]n remand, the district court should (i) calculate the total value of the home program, as

specified in the settlement agreement, for the period from November 18, 2010 until the dispute

over the 2010–2011 IEP is no longer pending, and (ii) order the Board to pay that amount to

Dervishi.” Id. at 58.

       On remand, pursuant to a referral by the district court, the magistrate judge held an

evidentiary hearing to determine the amount the Board owed to Dervishi under the terms of the

settlement agreement, and Dervishi also requested compensatory education for the first time. The
magistrate judge issued a Recommended Ruling, which contained factual findings and

recommended granting Dervishi’s requests for reimbursement for services that were in place when

the dispute began and for mileage traveled to transport T.D. to those services, but denying

Dervishi’s requests for reimbursement for therapy received in 2015 and 2016, YMCA classes,

payment for her own time working with T.D. and transporting him to services, and compensatory

education. The district court adopted the magistrate judge’s Recommended Ruling, and Dervishi

appealed. In July 2020, we denied Dervishi’s request for an injunction granting immediate

compensatory education and requested briefing on whether she was permitted to represent her

child in this proceeding. 1 We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

        The district court proceedings on remand consisted of an evidentiary hearing.

Accordingly, as with a bench trial, “we review the district court’s findings of fact for clear error

and its conclusions of law de novo. Mixed questions of law and fact are also reviewed de novo.”

Castillo v. G&M Realty L.P., 950 F.3d 155, 165 (2d Cir. 2020); accord Anderson v. City of

Bessemer City, 470 U.S. 564, 575 (1985). Under this standard, we review de novo the district

court’s “legal conclusions with respect to its interpretation of the terms of a settlement agreement.”

Omega Eng’g, Inc. v. Omega, S.A., 432 F.3d 437, 443 (2d Cir. 2005).




        1
          The issue of whether Dervishi is permitted to appear pro se on behalf of her child in this appeal
has been rendered moot by Dervishi having retained counsel on October 21, 2020. Moreover, counsel for
Dervishi clarified at oral argument that, although Dervishi is challenging the district court’s denial of
Dervishi’s requests for certain reimbursements after the remand, she is not challenging any ruling on
compensatory education, which she has not as yet requested.

                                                    3
       Based on our review of the record and relevant case authority, we conclude that the district

court properly construed the terms of the settlement agreement and did not err in calculating the

amount owed to Dervishi, with the exception of Dr. Stephanie Bader’s services. In the parties’

settlement agreement, the Board agreed to reimburse Dervishi and her husband for the following

costs related to T.D’s home-based program: (a) “$2,500 per week for the cost of speech,

occupational therapy[,] . . . [Applied Behavioral Analysis (“ABA”)] services, and autism

consulting services provided to [T.D.]” as evidenced in “documentation of payments” made by

T.D.’s parents; and (b) “their provision of transportation of [T.D.] to and from his sessions with

service providers . . . based on the applicable IRS mileage rate.” Record on Appeal (“ROA”) doc.

30 at 13. The term “autism consulting services” was not defined, but Dr. Wayne Holland, the

Director of Special Education Services for Stamford public schools who signed the agreement on

behalf of the Board, testified that “it would be a company or an individual that offers services to

families and children that are on the autism spectrum.” ROA doc. 138 at 38. He further testified

that, under the agreement, “the type of service would have been directed . . . by [T.D.’s] family,”

that “the parents were given a lot of latitude to help design the services,” and that some of Dr. Carol

Fiorile’s services qualified as autism consulting services. Id. at 17, 38. The parties’ testimony

established that Dr. Fiorile was a Board-Certified Behavior Analyst (“BCBA”) who directed and

supervised the home-based program at the time the dispute began; she did not work with T.D. one-

on-one but rather observed and supervised the ABA therapists working with T.D. and Dervishi to

ensure T.D. was progressing in the home-based program she designed. Dervishi testified that she

sought Dr. Bader’s help with T.D.’s autism-related behavioral issues because Dr. Fiorile was not

available. Dr. Bader, who is also a BCBA, testified that she provided services to both T.D. and

                                                  4
his mother that addressed his autism-related behavioral issues, and the parties do not dispute that

she was qualified to do so. She worked with T.D. on his behavioral issues both directly and by

observing Dervishi work with him and offering advice to her. Trial testimony also demonstrated

that Dervishi’s inclusion in the therapy was not unique to Dr. Bader’s work; T.D.’s services at the

Communication Clinic of Connecticut, which were covered by the settlement agreement, were also

directed to the family. Assessment of the evidence as a whole clearly supports a finding that Dr.

Bader’s services were substantially similar to services the Board agreed to cover in the settlement

agreement and fell squarely within the Board’s understanding of “autism consulting services.”

Accordingly, the district court erred in denying this request as unrelated “family therapy,” and

Dervishi is entitled to be reimbursed $740 for what she paid for those services.

       The district court correctly denied Dervishi’s other requests. Dervishi argued that she

should be reimbursed over $400,000 for 7,000 hours she spent providing T.D. with “ABA

services,” relying on Bucks County Department of Mental Health/Mental Retardation v.

Pennsylvania, 379 F.3d 61 (3d Cir. 2004). In the settlement agreement, the Board agreed to

reimburse the parents only for transportation expenses “based on the applicable IRS mileage rate,”

not for their time or other work. ROA doc. 30 at 13. The Board also agreed to reimburse the

parents for “ABA services” in the settlement agreement. Based on the parties’ testimony and the

home-based program in place at the time this dispute began, it is clear that “ABA services”

referenced ABA therapy and related work by qualified professionals. Dervishi’s testimony also

plainly established that she was not a qualified provider of ABA therapy. Her formal education

was in accounting and finance, and her only “training” as a therapist consisted of observing T.D.’s

therapists and working with T.D. under their observation, and attending a single course designed

                                                5
for parents in 2004. Thus, the terms of the settlement agreement clearly precluded reimbursement

for any services Dervishi provided herself. Her reliance on Bucks County is unavailing because,

in that case, the court was crafting an equitable remedy for an IDEA violation where the school

board refused to provide services, and the mother had shown that a trained service provider was

not available. 379 F.3d at 63. Here, however, the school board did not refuse to provide services

within the reimbursement period, Dervishi’s claims that there was an IDEA violation have already

been rejected by this Court, and the only reimbursement Dervishi is entitled to was that agreed

upon in the settlement agreement.

         Finally, Dervishi’s own testimony about the YMCA classes established that those services

were provided by children. Accordingly, the YMCA classes also did not fall within the scope of

“ABA services.”

                                         *      *       *

         We have considered all of Dervishi’s remaining arguments and find them to be without

merit.    For the foregoing reasons, the judgment of the district court is VACATED and

REMANDED with regard to reimbursement for Dr. Bader’s services, and AFFIRMED in all

other respects.


                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk of Court




                                                6